DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-14 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1, and 18-19 recite in part:
“partitioning each of the enlarged images into p x q second areas, p and q being predetermined positive integers;
obtaining, for each of the second areas, a direct current component and a dynamic range of an alternating current component of pixel values for each of blocks forming the second area;
counting blocks that satisfy a first condition in which the dynamic range of the alternating current component is predetermined and a second condition in which the direct current component is predetermined;
obtaining a result of the count as a second feature amount for each of the second areas; and
determining the enlarged image as a white image in which a sample does not appear, if there is no second feature amount exceeding a predetermined value in the obtained second feature amounts.”

Claim 14 recites in part:
“detect a phase difference in-focus position,
acquire enlarged images of multiple small areas that partition an area including a sample on a glass slide, 
acquire rough-search enlarged images at three or more focal positions that are separated from one another by a first interval for roughly searching for an in-focus position, in a first small area of the multiple small areas, 
obtain the first feature amount for each of the rough-search enlarged images, 
obtain an in-focus position for rough search, 
acquire fine-search enlarged images at three or more focal positions that are separated from one another by a second interval for finely searching for an in-focus position with the in-focus position for rough search being set as the center, the second interval being narrower than the first interval, 
obtain the first feature amount for each of the fine-search enlarged images, 
obtain an in-focus position for fine search and sets the in-focus position for fine search as a final in-focus position, 
calculate the phase difference in-focus position of each of second small areas, the second small areas being one or more small areas included in the multiple small areas excluding the first small area, 
acquire the enlarged images at three or more focal positions different from one another, the phase difference in-focus position being located among the three or more focal positions, 
obtain the first feature amount for each of the enlarged images, and 
set the phase difference in-focus position as a final in-focus position, when at least one of that the first feature amount at the phase difference in-focus position is the maximum and that the focal position and a reciprocal of the first feature amount satisfy a predetermined relationship is satisfied.”

Claim 17 recites in part:
“acquire enlarged images of multiple small areas that partition an area including a sample on a glass slide; 
partition a peripheral part of each of the enlarged images into p second areas, p being a predetermined integer of 2 or more, 
obtain, for each of the second areas, a direct current component and a dynamic range of an alternating current component of pixel values for each of blocks forming the second area, 
count blocks that satisfy a first condition in which the dynamic range of the alternating current component is predetermined and a second condition in which the direct current component is predetermined, and 
obtain a result of the count as a second feature amount for each of the second areas; and 
determine the enlarged image of a different small area adjacent to the second area as an image in which the sample appears, when the obtained second feature amount exceeds a predetermined value.”

These features are neither anticipated nor made obvious by the prior art of record.



Response to Arguments
Applicant’s arguments, see pages 11-14 of the remarks, filed 11/05/2021, have been fully considered and are persuasive.  All rejections and/or objections are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/James M Anderson II/Primary Examiner, Art Unit 2425